DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 13, 14, and 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Oh (US 2017/0287909).
 Regarding claim 12.
Oh teaches a method of designing an integrated chip, the method comprising: generating an integrated circuit layout file (fig 9) comprising an oxide definition mask, wherein the oxide definition mask (paragraph 68-74) defines a first active device area and a second active device area (fig 11d); adding first linear features (4’) to the integrated circuit layout file (s110), wherein the first linear features are in a first array having a constant pitch and extending  over the first active device area (fig 11d), the second active device area, and a dummy device area (15) (fig 11a) between the first active device area and operating a manufacturing process according to the integrated circuit layout file (paragraph 74), whereby the first linear features become integrated into active devices in the first active device area and in the second active device area and provide dummy devices in the dummy device area.

    PNG
    media_image1.png
    555
    629
    media_image1.png
    Greyscale


 Regarding claim 13.
Oh teaches the first linear features (4’) are spaced apart (33) in a direction from the first active device area to the second active device area (fig 11d).

    PNG
    media_image2.png
    707
    861
    media_image2.png
    Greyscale

Regarding claim 14.
Oh teaches the first linear features (4’) extend in a direction from the first active device area to the second active device area second array of linear features comprises linear features that are end-to-end with the linear features in the first array (fig 11d).
 Regarding claim 15.
Oh teaches comprising second linear features (165d) in a second dummy device region (135) (fig 18a,b), wherein the second linear features are aligned end-to-end with the first linear features that are in the first active device area (fig 16) (paragraph 125-127). 
  Regarding claim 17.
Oh teaches an isolation structure (135) spans a distance between the first active device area and the second active device area (11d,18a,18b).  
    PNG
    media_image3.png
    636
    1030
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Oh (US 2017/0287909) as applied to claim 12 and further in view of Ke (US 2014/0278420)
Regarding claim 16.
Oh teaches elements of the claimed invention above.
Oh does not teach a rule check. 
 Ke teaches applying a design rule check (1008) to the integrated circuit layout file; applying a design rule check to the integrated circuit layout file; wherein the of first linear features in the dummy device area  would cause a design rule check failure  if the second array of linear features were not on grid with the first linear features in the first active device area. (fig 9) (paragraph 42).
It would have been obvious to perform a rule check in order to remove cells that violate minimum spacing. 
 Claim(s) 21 through 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ke (US 2014/0278420) in view of Oh (US 2017/0287909).
Regarding claim 21.
 Ke teaches a computer aided design process for forming an integrated chip, the process comprising: generating an integrated circuit layout file (paragraph 25) comprising an oxide definition mask (paragraph 31-32), wherein the oxide definition mask defines active device areas (302) including a first active device area (fig 2a); adding (1000) (fig 9) (paragraph 39) a first array of linear features to the integrated circuit layout file, wherein the first array of linear features extends over the first active device area (204) (fig 1c) (paragraph 18-23); and inserting (1006) (fig 9) (paragraph 42) dummy fill (314) (fig 2d) into the integrated circuit layout file; wherein the dummy fill (314) is outside (306) the active device areas (302) (paragraph 20) (fig 2a); the dummy fill (206) comprises a second array of linear features (fig 1c) (paragraph 18); the second array of linear features (206) has a same pitch as the first array of linear features (204) (fig 1c); and the second array of linear features is on grid with the first array of linear features (fig 2b,2d) (paragraph 21-22).
Ke does not teach an isolation region.
Oh teaches generating an integrated circuit layout comprising an oxide definition mask (paragraph 68), wherein the oxide definition mask defines active device areas (20) including a first active device area and a second active device area (fig 11d); defining a shallow trench isolation structure (135) spanning a distance between the first active device area (110d) and the second active device area (fig 18a,18b); adding a first array of linear features to the integrated circuit layout file, wherein the first array of linear features extends over the first active device area; and inserting dummy fill into the integrated circuit layout file, wherein the dummy fill (165d) is directly over the shallow trench isolation structure (135); wherein the dummy fill is outside the active device areas (18a); the dummy fill comprises a second array of linear features; the second array of linear features has a same pitch as the first array of linear features (fig 18a); and the second array of linear features is on grid with the first array of linear features (fig 11b,11d) (paragraph 89-92).
It would have been obvious to one of ordinary skill in the art to provide isolation regions between active areas in order to prevent leakage current from spreading through the device layer
 Regarding claim 22.
 Oh teaches the second array of linear features (110c) is adjacent the first array of linear features (fig 19). 
    PNG
    media_image4.png
    438
    599
    media_image4.png
    Greyscale

 Regarding claim 23
Oh teaches the second array of linear features is side-by-side with the first array of linear features (fig 19). 
   Regarding claim 24.
Oh teaches the second array of linear features is end-to-end with the first array of linear features (fig 19). 
 Regarding claim 25.
Oh teaches a first portion of the linear features in the second array are side-by-side with linear features of the first array; and a second portion of the linear features in the second array are end-to-end with linear features of the first array (fig 19).
 Regarding claim 26.
Oh teaches the active device areas include a second active device area; and the first array of linear features is between the first active device area and the second active device area and is closer to the first active device area than to the second active device area.  
    PNG
    media_image3.png
    636
    1030
    media_image3.png
    Greyscale

  Regarding claim 27.
Oh teaches the first array of linear features spans a distance between the first active device area and the second active device area (fig 16).
  Claim(s) 28 through 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2017/0287909) in view of Ke (US 2014/0278420)
Regarding claim 28.
Oh teaches method of integrated circuit design, the method comprising: inserting specifications (S125) for dummy fill into an integrated circuit layout file; wherein the integrated circuit layout file (S110) specifies active device areas (fig 9) (paragraph 80-85), including a first active device area and a second active device area; the specifications for dummy fill define a first array of linear features that is outside the active device areas (115d) (fig 19); the first array of linear features is on grid with a second array of linear features that is in one the active device areas and is also on grid with a third array of linear features that is in the second active device area, wherein on grid is in reference to a grid having a pitch that is the same as that of the first array, the second array, and the third array (fig 19,21).
Oh does teach an oxide definition mask or metal interconnect specification.
Ke teaches a method of designing an integrated chip, the method comprising: generating an integrated circuit layout file (paragraph 25) comprising an oxide definition mask (paragraph 31-32), wherein the oxide definition mask defines active device areas (302) including a first active device area (fig 2a) and adding specification for a metal interconnect that includes connections to the circuit arrays (paragraph 18)
 It would have been obvious to one of ordinary skill in the art for the process file to comprise an oxide definition mask for the purpose of protecting the active region during subsequent processing steps (Ke paragraph 32) further adding metal interconnection enables electrical connection the circuitry (paragraph 18).

    PNG
    media_image5.png
    600
    931
    media_image5.png
    Greyscale

  Regarding claim 29.
Oh teaches the first array of linear features and the second array of linear features are one array (fig 19).
Regarding claim 30. 
  Oh teaches the linear feature in the first array of linear features are side-by-side with the linear features in the second array (fig 19).
 Regarding claim 31
  Oh teaches the linear features in the first array are end-to-end with the linear features in the second array (fig 19).
Regarding claim 32 
 Oh teaches each of the first array of linear features, the second array of linear features, and the third array of linear features comprise even numbers of linear features (fig 19).  Note each area comprises two linear features, two is as even number.
Regarding claim 33. 
 Oh teaches a first portion of the linear features in the first array are side-by-side with linear features of the second array; and a second portion of the linear features in the first array are end-to-end with linear features of the second array (fig 19).
Regarding claim 34.
Given the teaching of the references, it would have been obvious to determine the optimum ratio of linear feature to spacing. See In re Aller, Lacey and Hall (10 USPQ 233-237) It is not inventive to discover optimum or workable ranges by routine experimentation. Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 f.2d 1575,1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).   
 Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection.
Applicant's arguments filed 9/28/22 have been fully considered but they are not persuasive. 
The applicant argues that Ke does not teach placing the features on grid with one another because the placement is arbitrary.
The applicant will note that Ke explicitly states that the features may be aligned with one another (paragraph 21) and are therefore on a grid with respect to the other devices with which they are aligned. 
The applicant argues that Oh does not teach getting linear features in a second active area on grid so that the dummy features are on grid.
The applicant will refer to Oh figures 11d, 16, and 19.  These figures clearly illustrate the devices are on a grid (note grid is a fictional element that does not comprise a physical feature of the substrate but rather identifies that the various linear features are aligned with respect to each other and the substrate).  Also note figures 21 and 22 that show the features are on a grid of a different scale (the claims do not specify the scale of the grid, see previous note). 
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 
 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/D.J.G/Examiner, Art Unit 2817